Citation Nr: 1728790	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for bilateral pes planus with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, in February 2015, the Board partially granted the Veteran's claim for an increased rating for his bilateral foot disabilities.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR), requesting that the Board decision be remanded with respect to the increased rating claim.  In a March 2016 Order, the Court granted the parties' Motion and remanded the matter to the Board for compliance with instructions in the JMR.

In June 2016, the Board remanded the claim for further development.  The claim is now back before the Board for appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required for compliance with the Board's previous remand directives.  Specifically, in the June 2016 remand, the Board requested that the VA examiner provide an opinion as to the nature and etiology of the Veteran's foot disabilities other than pes planus, to include Morton's disease, hallux valgus, and a fracture of the fourth toe on the left foot.  The examiner was to determine if the symptoms of those diagnoses were separate and distinct from that of bilateral pes planus.  The examiner was also to comment on whether the Veteran's Morton's disease was present during the appeal period and subsequently resolved.

The Veteran was afforded a VA examination in September 2016.  The examiner noted the Veteran's past diagnosis of Morton's metatarsalgia, but found no current disability.  The examiner did not comment on whether the prior diagnosis metatarsalgia resolved or was in error.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period).  In addition, the examiner did not provide a direct opinion as to whether the Veteran's fracture of the 4th left toe was related to his pes planus.  

In order to provide the most accurate disability rating for the Veteran's pes planus, additional remand is necessary to determine the severity of his bilateral pes planus, to include whether his fractured toe and Morton's metatarsalgia stem from his pes planus disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's feet and associate them with the claims file.

2 After records development is complete, forward the claims file to an appropriate examiner to determine the nature and etiology of any foot disability other than bilateral pes planus that was present during the appeal period, to include Morton's disease and a fracture of the 4th toe on the left foot.  The clinician is asked to clarify whether any of the symptoms of any diagnoses other than bilateral pes planus are separate and distinct from that of bilateral pes planus.

3 For any diagnoses considered separate and distinct from bilateral pes planus, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50 percent probability or greater):

a) Caused by service-connected bilateral pes planus; OR 
b) Has been aggravated beyond normal progress of the disorder by service-connected bilateral pes planus.

Specifically for Morton's disease, the examiner is asked to discuss the conflicting opinions of the January 2005 VA examiner (diagnosing the Veteran with Morton's disease) and the subsequent VA examinations (indicating that the Veteran did not have Morton's disease).  If the examiner determines that the Veteran had Morton's disease at any time during the appeal period, the examiner should opine as to whether such a disability resolved or explain why the prior diagnosis was in error.

The claims folder must be available for review.  A complete rationale should accompany each opinion provided.

The need for further examination of the Veteran is at the discretion of the opining clinician.

4. Readjudicate the claim.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

